 


109 HR 3969 IH: To provide for the designation of a Department of Agriculture disaster liaison to assist State and local employees of the Department in coordination with other disaster agencies in responding to federally declared disasters.
U.S. House of Representatives
2005-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3969 
IN THE HOUSE OF REPRESENTATIVES 
 
October 6, 2005 
Mr. Blunt (for himself, Mr. Cardoza, Mr. Bonner, Mr. Rogers of Alabama, Mr. Pickering, and Mr. Wicker) introduced the following bill; which was referred to the Committee on Agriculture
 
A BILL 
To provide for the designation of a Department of Agriculture disaster liaison to assist State and local employees of the Department in coordination with other disaster agencies in responding to federally declared disasters. 
 
 
 1. Department of Agriculture liaison for disaster emergencies 
 (a) Deployment of disaster liaison The Secretary of Agriculture shall deploy disaster liaisons to State and local Department of Agriculture Service Centers in a federally declared disaster area whenever Federal Emergency Management Agency personnel are deployed in that area, to coordinate Department programs with the appropriate disaster agencies designated under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).  
 (b) Qualifications Disaster liaisons shall be selected from among employees of the Department of Agriculture who have experience providing emergency disaster relief in federally declared disaster areas.  
 (c) Duties A disaster liaison shall— 
 (1) serve as a liaison to State and Federal Emergency Services;  
 (2) be deployed to a federally declared disaster area to coordinate Department interagency programs to provide assistance to agricultural producers in the federally declared disaster area;  
 (3) facilitate the claims and applications of agricultural producers who are victims of the disaster that are forwarded to the Department by the appropriate State Department of Agriculture agency director; and  
 (4) coordinate with the Director of the State office of the appropriate Department agency to assist with the application for and distribution of economic assistance.   
(d)Federally declared disaster area definedIn this section, the term federally declared disaster area means— 
 (1) an area covered by a Presidential declaration of major disaster issued under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170); or 
 (2) determined to be a disaster area by the Secretary of Agriculture under subpart A of part 1945 of title 7, Code of Federal Regulations.   
 
